Case 0:19-cr-60056-RAR Document 22 Entered on FLSD Docket 03/11/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 19-60056-CR-SCOLA

  UNITED STATES OF AMERICA

  v.

  BRANDON MICHAEL FLEURY,

        Defendant.
  ____________________________________/

                             GOVERNMENT=S RESPONSE TO
                           THE STANDING DISCOVERY ORDER

  The United States hereby files this response to the Standing Discovery Order. This response also

  complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16.

         A.    1.      Enclosed, please find copies of an audio\video recording which contains
                       statements made by the defendant.

               2.      In addition to the audio/video recording described above, attached is the
                       portion of the written record containing the substance of any oral statement
                       made by the defendant before or after arrest in response to interrogation by
                       any person then known to the defendant to be a government agent.

               3.      No defendant testified before the Grand Jury.

               4.      This Office has found no prior criminal record for the defendant.

               5.      Books, papers, documents, data, photographs, tangible objects, buildings or
                       places, within the government’s possession, custody or control, which are
                       material to the preparation of the defendant’s defense, or which the
                       government intends to use as evidence at trial to prove its case in chief, or
                       which were obtained from or belong to the defendant, may be inspected at
                       a mutually convenient time at: the Office of the United States Attorney,
                       500 E. Broward Blvd., Suite 700, Ft. Lauderdale, Florida. Please call the
                       undersigned to set up a date and time that is convenient to both parties.
                       Please call the undersigned with 48 hours notice if you intend to review the
                       evidence at this date and time.

                       The attachments to this discovery response are not necessarily copies of all
                       the books, papers, documents, data, etc., that the government may intend to
                       introduce at trial.
Case 0:19-cr-60056-RAR Document 22 Entered on FLSD Docket 03/11/2019 Page 2 of 4




             6.    Forensic examination of electronic devices seized from the defendant are
                   ongoing. The United States will provide copies of reports from those
                   examinations upon request when completed.

       B.          DEMAND FOR RECIPROCAL DISCOVERY: Pursuant to the Standing
                   Discovery Order, the United States requests the disclosure and production
                   of materials listed in Section (b) of Local Rule 88.10. This request is also
                   made pursuant to Rule 16(b) of the Federal Rules of Criminal Procedure.

       C.          The government will disclose any information or material which may be
                   favorable on the issues of guilt or punishment within the scope of Brady v.
                   Maryland, 373 U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97
                   (1976).

       D.          The government will disclose any payments, promises of immunity,
                   leniency, preferential treatment, or other inducements made to prospective
                   government witnesses, within the scope of Giglio v. United States, 405 U.S.
                   150 (1972), or Napue v. Illinois, 360 U.S. 264 (1959).

       E.          The government will disclose any prior convictions of any alleged co-
                   conspirator, accomplice or informant who will testify for the government at
                   trial.

       F.          No defendant was identified in a lineup, show up, photo array or similar
                   identification proceedings.

       G.          The government has advised its agents and officers involved in this case to
                   preserve all rough notes.

       H.          The government will timely advise the defendant of its intent, if any, to
                   introduce at trial extrinsic act evidence pursuant to F.R.E. 404(b). Pursuant
                   to Local Rule 88.10, the notice will be provided regardless of whether the
                   evidence may be used in the case-in-chief, for impeachment or possible
                   rebuttal, and will include the general nature of the evidence.

                   You are hereby on notice that all evidence made available to you for
                   inspection, as well as all statements disclosed herein or in any future
                   discovery letter, may be offered in the trial of this cause, under F.R.E.
                   404(b) or otherwise (including the inextricably-intertwined doctrine).

       I.          The defendant is not an aggrieved person, as defined in Title 18, United
                   States Code, Section 2510(11), of any relevant electronic surveillance that
                   was authorized pursuant to 18 U.S.C. §2516 and 18 U.S.C §2518 and that

                                             2
Case 0:19-cr-60056-RAR Document 22 Entered on FLSD Docket 03/11/2019 Page 3 of 4



                        has been unsealed in accordance with 18 U.S.C §2518.

         J.             The government has ordered transcribed the Grand Jury testimony of all
                        witnesses who will testify for the government at the trial of this cause.

         K.             No contraband is involved in this indictment.

         L.             The government does not know of any automobile, vessel, or aircraft
                        allegedly used in the commission of this offense that is in the government's
                        possession.

         M.             The government is not aware of any latent fingerprints or palm prints which
                        have been identified by a government expert as those of the defendant.

         N.             The government will make every possible effort in good faith to stipulate to
                        all facts or points of law the truth and existence of which is not contested
                        and the early resolution of which will expedite trial. These stipulations will
                        be discussed at the discovery conference.

         The government is aware of its continuing duty to disclose such newly discovered
  additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules
  of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

         The attachments to this response are a USB hard drive containing numbered pages 00001-
  01095, as well as compact discs numbered 1-5. Please contact the undersigned Assistant United
  States Attorney if any pages are missing.

                                                Respectfully submitted,
                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY


                                           By: /s Jared M. Strauss
                                               JARED M. STRAUSS
                                               ASSISTANT UNITED STATES ATTORNEY
                                               Court ID No. A5501264
                                               500 E. Broward Blvd., Suite 700
                                               Ft. Lauderdale, Florida 33394
                                               (954) 356-7255 (telephone)
                                               (954) 356-7336 (fax)
                                               jared.strauss@usdoj.gov




                                                  3
Case 0:19-cr-60056-RAR Document 22 Entered on FLSD Docket 03/11/2019 Page 4 of 4



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 11, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record on the attached Service List in the manner
  specified.


                                                    /s Jared M. Strauss
                                                    JARED M. STRAUSS
                                                    Assistant United States Attorney


                                        SERVICE LIST
                             United States v. Brandon Michael Fleury
                                 Case No. 19-60056-CR-SCOLA
                                   United States District Court
                                   Southern District of Florida

   Party                     Counsel
   Plaintiff:                Jared M. Strauss
   United States             Assistant United States Attorney
                             500 E. Broward Blvd., Suite 700
                             Ft. Lauderdale, Florida 33394
                             Email: jared.strauss@usdoj.gov
                             via Notice of Electronic Filing generated by CM/ECF
   Defendant:                Daryl E. Wilcox
   Brandon Michael Fleury    Assistant Federal Public Defender
                             One Broward Blvd., Suite 1100
                             Ft. Lauderdale, Florida 33301
                             Email: daryl_wilcox@fd.org
                             via Notice of Electronic Filing generated by CM/ECF




                                                4
